[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                November 3, 2008
                               No. 08-12281                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 04-20245-CR-CMA

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

GILBERTO FELIX,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (November 3, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     On February 4, 2005, appellant Gilberto Felix pled guilty pursuant to a plea
agreement to four counts of a forty-nine count indictment: Count 1, conspiracy to

defraud the United States; Count 11, possession of fictitious obligations intended

to defraud the United States; Count 27, passing fictitious obligations; and Count

43, misuse of a social security number. The district court sentenced him to

concurrent sentences of imprisonment totaling 168 months. We dismissed his

appeal of his convictions and sentences because, in executing the plea agreement,

he waived the right to appeal.

      On January 23, 2007, Felix moved the district court pursuant to 28 U.S.C. §

2255 to vacate his convictions and sentences. The court denied his motion. Then,

on January 18, 2008, he moved the district court pursuant to Federal Rule of

Criminal Procedure 16(a)(1)(E) to require the Government to produce audio

recordings and communications on the ground that they constituted Brady

material.1 The district court denied the motion.

      Although it is not apparent from the district court’s order denying the motion

that the court treated it as a successive § 2255 motion, a reading of the motion

indicates that it does seek relief from Felix’s convictions and sentences. To the

extent that the motion sought such relief, it was due to be denied, because Felix

had not obtained leave of this court to file it. See 28 U.S.C. § 2255. The court was



      1
          See Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).

                                               2
also obliged to deny Rule 16 relief because the court lacked jurisdiction to consider

the motion. Rule 16 imposes on the Government an ongoing duty to disclose

information “before or during trial.” Nothing in the rule grants the district courts

the authority to enforce the rule long after the criminal case has concluded. The

district court’s order denying Felix’s motion is, accordingly,

      AFFIRMED.




                                           3